Exhibit 10.1

[bofa.jpg] 

 

 

November 04, 2020

 

 

Psychemedics Corporation

125 Nagog Park, Ste 200

Acton, MA 01720

Attn: Neil Lerner

 

 

 

 

Re:  Conditional Waiver

 

 

Dear Mr. Lerner

 

Reference is made to that certain Master Loan and Security Agreement No.
26928-70000 dated as of March 19, 2014 (as amended, modified or supplemented
from time to time, the “Master Loan Agreement”) between Banc of America Leasing
& Capital, LLC (“BALC”) and Psychemedics Corporation (the “Company”). The Master
Loan Agreements, collectively with all exhibits, addenda, Equipment Notes,
certificates, riders and other documents and instruments executed and delivered
to BALC in connection therewith, which evidence, secure, guaranty, or relate to
the Master Loan Agreement, are collectively referred to as the “Equipment
Finance Documents.” Capitalized terms not otherwise defined herein shall have
the meanings ascribed them in the Equipment Finance Documents.

 

The Master Loan Agreement includes (through an Addendum thereto) financial
covenants applicable to the Company. As you know, the Company was not in
compliance with certain of the financial covenants set forth in the Master Loan
Agreement. Specifically, the Company was not in compliance with both the Funded
Debt to EBITDA and the Fixed Charge Coverage Ratio applicable to the Company for
the fiscal period ended September 30, 2020 (the “Covenant Breach”). The Covenant
Breach resulted in the occurrence of an Event of Default under the Equipment
Finance Documents (the “Specified Event of Default”). The Company has asked that
BALC waive the Specified Event of Default.

 

Subject to the terms of this letter, BALC hereby agrees to waive the Specified
Event of Default, for the period ending September 30, 2020 only (the “Waiver”);
provided, however, that, as a condition to, and in consideration of, BALC
providing the Waiver, the Company shall execute and deliver to BALC the
amendments to the Master Loan Agreement delivered to the Company simultaneously
herewith, which amendment revises the financial covenants set forth in the
Master Loan Agreement (the “Amendment”).

 

This letter does not constitute, except as expressly provided herein, a consent
to any action of the Company under the Equipment Finance Documents or a waiver
of any right, power or remedy of BALC under the Equipment Finance Documents, nor
constitute a waiver of any other provision of the Equipment Finance Documents.
Except as expressly provided herein, BALC reserves all of its rights and
remedies available in respect of the Equipment Finance Documents and under
applicable law. By signing below, the Company hereby acknowledges and agrees
that each and every term and condition of the Equipment Finance Documents is
hereby ratified and confirmed and shall remain in full force and effect, without
waiver or modification, except as expressly provided herein, and that nothing
contained or implied herein shall be construed as a future consent or waiver of
any other term or condition contained in the Equipment Finance Documents.

 

This letter and the waiver contained herein shall not apply to any of the Notes
that BALC has assigned to a third party unless such third party has approved or
consented to the terms of this letter.

 

 

 

Please sign below to signify your acknowledgment, acceptance and approval of the
terms of this letter agreement and return this letter agreement, together with
an executed copy of the Amendment, to my attention no later than November 13,
2020. Failure to return a countersigned copy of this letter and the executed
Amendment on or before the date indicated above shall nullify the Waiver
contained herein and, under such circumstances, BALC may, in its sole and
absolute discretion, choose to exercise its rights and remedies under the terms
of the Equipment Finance Documents and applicable law.

 

 

  Very truly yours,      

BANC OF AMERICA LEASING & CAPITAL, LLC

              By: /s/ Alison Hook   Name: Alison R Hook   Title: Senior Vice
President      

 

 

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO THIS 5th DAY OF November , 2020

 

 



Psychemedics Corporation

              By: /s/ Neil Lerner   Name: Neil Lerner   Title: VP Finance      

 

 



 



 

 

 

Bank of America

Banc of America Leasing & Capital, LLC

 

Amendment Number 001

to Master Loan and Security Agreement No. 26928-70000

 

This Amendment Number 001 (this “Amendment”) is made as of this 4th day of
November, 2020, to Master Loan and Security Agreement No. 26928-70000 dated as
of March 19, 2014 (together with all addenda, amendments, notes, schedules, and
riders thereto, the “Agreement”), between Banc of America Leasing & Capital, LLC
(“Lender”) and Psychemedics Corporation (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Lender and the Borrower are parties to the Agreement, which includes
that certain Addendum to Master Loan and Security Agreement that adds certain
financial covenants to the Agreement (the “Addendum”); and

 

WHEREAS, Lender and Borrower desire to amend certain provisions of the Agreement
(and, in particular, provisions in the Addendum) as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises as
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.The Agreement is hereby amended by adding the following sentence to the end of
Section 1.a. set forth in the Addendum:

 

“Notwithstanding anything to the contrary set forth herein, compliance with the
foregoing Funded Debt to EBITDA ratio shall be waived for the fiscal quarters
ending December 31, 2020, March 31, 2021 and June, 2021.”

 

2.The Agreement is hereby amended by adding the following sentence to the end of
Section 1.b. set forth in the Addendum:

 

“Notwithstanding anything to the contrary set forth herein, compliance with the
foregoing Fixed Charge Coverage Ratio shall be waived for the fiscal quarters
ending December 31, 2020, March 31, 2021 and June, 2021.”

 

3.The Agreement is hereby amended by adding new Sections 1.c. and 1.d. to the
Addendum as follows:

 

“c.Other Covenants: maintain (1) minimum cash balances of $1,500,000, measured
as of the end of each fiscal quarter, and (2) minimum quarterly EBITDA of (i)
$1, for the fiscal quarter ending December 31, 2020 and (ii) $225,000, for the
fiscal quarters ending March 31, 2021 and June 30, 2021. The covenants set forth
in this subsection c. shall be measured through the fiscal quarter ending June,
2021 only.

 

d.During the period commencing November 1, 2020 and continuing through June 30,
2021, Borrower shall not pay dividends or remit similar payments to its
shareholders or other equity holders, such payments to be resumed when Borrower
can satisfy the covenants set forth in a. and b. above on or about the fiscal
quarter ending September 30, 2021.”

 

4.Except as amended hereby, the Agreement (and the Addendum) shall remain in
full force and effect and is in all respects hereby ratified and affirmed. To
the extent that the provisions of this Amendment conflict with the provisions of
the Agreement, the provisions of this Amendment shall control. Capitalized terms
not otherwise defined herein shall have the meanings ascribed them in the
Agreement (including the Addendum).

 

5.This Amendment shall apply to all Equipment Notes now existing (except any
Equipment Notes that Lender has assigned to a third party unless such third
party has approved or consented to this Amendment) or hereafter entered into
under the Agreement.

 

 

IN WITNESS WHEREOF, the parties, each by its duly authorized officer or agent,
have duly executed and delivered this Amendment, which is intended to take
effect as a sealed instrument, as of the day and year first written above.

 

 

Psychemedics Corporation (Borrower)

 

Banc of America Leasing & Capital, LLC (Lender)

                    By: /s/ Neil Lerner   By: /s/ Alison Hook Name: Neil Lerner
  Name: Alison R Hook Title: VP Finance   Title: Senior Vice President        

 



 

 

